Cobb, J.
1. An approval of a brief of evidence in these words: “This brief of evidence approved and subject to amendment, and ordered to be filed,” is not, under the decisions of this court in Turner v. Wilcox, Gibbs & Company, 65 Ga. 299, and Sproull v. Walker, 70 Ga. 729, sufficient. Such approval is qualified, and not final and authoritative as the law requires.
2. Where the only error assigned in a bill of exceptions is the overruling of a motion for a new trial, and the brief of evidence accompanying such motion is not duly approved; and where no ground of the motion can be intelligently considered without reference to the evidence, no question is properly presented for adjudication by this court, and the writ of error will be dismissed. Writ of error dismissed.

All the Justices concurring.